OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 22,1967. On February 1,1983, respondent pleaded guilty in the Circuit Court, Seventeenth Judicial Circuit, in and for Broward County, Florida, to “criminal conspiracy to traffick in 1,000 lbs. of cannabis” in violation of subdivision (3) of section 777.04 and section 893.135 (subd [1], par [a], cl 1) of the Florida Statutes Annotated. On April 29,1983, respondent was sentenced to a term of two years’ imprisonment.
The Florida crime is cognizable as a class E felony in New York, by virtue of section 221.55 (criminal sale of marihuana in the first degree) and subdivision 1 of section 105.10 (conspiracy in the fourth degree) of the Penal Law of this State.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Lawrence, JJ., concur.